DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 19, 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US9870898 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  the assignee is the same with same inventive concepts and similar claim limitations.

Referring to the claim 1 of the instant application  US Patent 9870898 claim 1 anticipates the all the limitations of  claim 1 of the instant application (See claim 1 of patent 9870898).

Referring to the claim 19 of the instant application  US Patent 9870898 claim 1 anticipates the all the limitations of  claim 1 of the instant application (See claim 1 of patent 9870898).

Referring to the claim 23 of the instant application  US Patent 9870898 claim 1 anticipates the all the limitations of  claim 1 of the instant application (See claim 1 of patent 9870898).

Claim Objections

Claims 9 and 18 are objected to because of the following informalities:   

Claim 9 and 18 uses the limitation substantially in line 2 is objected by examiner. Substantially is relative degree term and scope being not clear.  Hence, it is difficult to interpret the scope of the claims 9 and 18 .  Examiner suggest to amend the claim by removing the term “substantially from the claim limitations of claim 9 and 18. 

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant application claim 23 recites limitation means for in line 12 which is interpreted as the controller which performs the functional limitations claimed there.

 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,-7, 10-15, 18-26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US publication US20160247666 A1 by Urakawa et al (Urakawa).

Referring to the claim 1 A method of controlling a plasma processing apparatus (See Fig 1 item 10 plasma processing apparatus), the method comprising: 

(a) supplying an electrical bias waveform having a predetermined frequency to  a stage disposed in the plasma processing apparatus,  the stage supports a workpiece and includes the lower electrode (See abstract and Fig 3, 4 and claim 1 and paragraph [0027]); and 


    PNG
    media_image1.png
    632
    442
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    455
    669
    media_image2.png
    Greyscale


(b) supplying, into the plasma processing apparatus, a source radio-frequency (RF) waveform having an operational frequency that is higher than the predetermined frequency of the electrical bias waveform (See Fig 1, 3, 4 and abstract paragraph [0009] or [0060] and claim 1), 
wherein (b) includes changing the operational frequency of the source RF waveform in correspondence with a phase of the predetermined frequency of the electrical bias waveform (See paragraph [0051] and claims 1, 5).

Referring to the claim 2 Urakawa teaches the method of claim 1, wherein: the changing includes progressively changing the operational frequency over a cycle of the predetermined frequency of the electrical bias waveform (See Fig 3- 6  where Urakawa teaches the operational frequency is being changed  over a cycle of the predetermined frequency  paragraph [0043], [0049] and [0054]).


    PNG
    media_image3.png
    471
    717
    media_image3.png
    Greyscale


Referring to the claim 3 Urakawa teaches the e method of claim 2, wherein: the progressively changing includes continuously changing the operational frequency over a cycle of the predetermined frequency of the electrical bias waveform (See Fig 3-6 and paragraph [0039] and Table 12).

Referring to the claim 4 Urakawa teaches the method of claim 1, wherein (a) includes supplying the electrical bias waveform as a RF waveform.  (See claim 4 and paragraph [0027]).

Referring to the claim 5 Urakawa teaches the method of claim 1, wherein (b) includes supplying the source RF waveform with a frequency variable power supply (See paragraphs [0027] and  [0053] where Urakawa teaches variable frequency power supplies).

Referring to the claim 6 Urakawa teaches the Referring to the claim 2 Urakawa teaches the method of claim 1, wherein (b) includes supplying the source RF waveform with a first state and a second state, the first state having at least one of a different operational frequency or a voltage level than the second state (See paragraph [0026]-[0029] and Fig 9 where Urakawa teaches using different operational frequencies varying between a range and different power states).

Referring to the claim 7 Urakawa teaches the method of claim 6, wherein (b) comprises supplying the source RF waveform during the first state at a fixed frequency for at least one cycle of the electrical bias waveform; and supplying the source RF waveform during the second state with a variable frequency that varies during at least another cycle of the electrical bias waveform (See Fig 4 and paragraph [0046] and [0047]).

Referring to the claim 10 Urakawa teaches the method of claim 1, wherein the changing includes changing the operational frequency within a cycle of the electrical bias waveform, the cycle having a first section in which the operational frequency is set to a first frequency, and a second section in which the operational frequency is changed to a second frequency.   (See Paragraphs [0026][0027] where Urakawa teaches using different sets of frequencies using different power supplies for adjusting the substrate bias wave form to suppress the reflected wave).

Referring to the claim 11 Urakawa teaches the Referring to the claim 2 Urakawa teaches the method of claim 10, wherein the first section including a peak voltage of the electrical bias waveform during the cycle, and the second section including a minimum voltage of the electrical bias waveform during the cycle (see paragraph [0027] and claim 1).

Referring to the claim 12 Urakawa teaches the method of claim 1, further comprising: changing at least one of the predetermined frequency or a voltage level of the electrical bias waveform after a predetermined time period.   (See Fig 3 -6 and paragraphs [0037] and [0047])

Referring to the claim 13 Urakawa teaches the method of claim 12, wherein the predetermined time period is one cycle or an integer number of cycles of the electrical bias waveform. (See Fig 3 and paragraph [0043] and it is integer number of cycles of duty ratio of the biased waveform).

Referring to the claim 14 Urakawa teaches the Referring to the claim 2 Urakawa teaches the method of claim 1, wherein (b) further comprises supplying the source RF waveform to the lower electrode. (See Fig 1 item lower electrode  12 paragraphs  [0024] and [0026]).

Referring to the claim 15 Urakawa teaches the method of claim 14, further comprising: controlling a level of the source RF to suppress intermodulation distortion due 

Referring to the claim 18 Urakawa teaches the method of claim 17, wherein pulsed DC voltage waveform is ON/OFF modulated with the first voltage level being greater than zero volts and the second voltage level being substantially zero volts.  (See paragraph [0047] and Fig 3)

Referring to the claim 19 Urakawa teaches,  A plasma processing apparatus  (Fig 1 item 10 paragraph [0023]) comprising: 
a stage (Fig 1 item 12) configured to place a workpiece (item wafer W) thereon, at least a portion of the stage including a lower electrode (See paragraph [0024]); 
a plasma generation source configured to generate plasma in a plasma processing space internal to the plasma processing apparatus (See abstract and , 
the plasma generation source including a source power supply  configured to supply, to the plasma processing space ( item 19 paragraph [0023]), a source radio-frequency (RF) waveform having an operational frequency that is higher than the predetermined frequency of the electrical bias waveform (abstract and Claim 1); 
a bias power supply (item 30 paragraph [0023]) configured to supply an electrical bias waveform to the lower electrode stage (see [0026]), the electrical bias waveform having a predetermined frequency (see paragraph [0009] and [0037]); and 


Referring to the claim 20 Urakawa teaches the plasma processing apparatus of claim 19, wherein: the controller is configured to progressively change the operational frequency over a cycle of the predetermined frequency of the electrical bias waveform (See Fig 3- 6  where Urakawa teaches the operational frequency is being changed  over a cycle of the predetermined frequency  paragraph [0043], [0049] and [0054]).


Referring to the claim 21 Urakawa teaches the plasma processing apparatus of claim 20, wherein: the controller is configured to continuously change the operational frequency over a cycle of the predetermined frequency of the electrical bias waveform (See Fig 3-6 and paragraph [0039] and Table 12).

Referring to the claim 22 Urakawa teaches the plasma processing apparatus of claim 19, wherein the bias power supply is configured to supply the electrical bias waveform as a RF waveform  (See claim 4 and paragraph [0027] and also [0063]).

Referring to the claim 23 Urakawa teaches,  A plasma processing apparatus  (Fig 1 item 10 paragraph [0023]) comprising: 

a plasma generation source configured to generate plasma in a plasma processing space internal to the plasma processing apparatus (See abstract and , 
the plasma generation source including a source power supply  configured to supply, to the plasma processing space ( item 19 paragraph [0023]), a source radio-frequency (RF) waveform having an operational frequency that is higher than the predetermined frequency of the electrical bias waveform (abstract and Claim 1); 
a bias power supply (item 30 paragraph [0023]) configured to supply an electrical bias waveform to the lower electrode stage (see [0026]), the electrical bias waveform having a predetermined frequency (see paragraph [0009] and [0037]); and 
means for changing the operational frequency during a period of time that corresponds with a phase of the predetermined frequency of the electrical bias waveform to suppress intermodulation distortion due to impedance mismatch caused by the electrical bias waveform and the source RF waveform both being applied to the lower electrode. (See Fig 1-6 item 50 controller is meant for carrying the functions of adjusting the RF wave form and impedance matching between source and load ;  abstract, paragraphs [0023], [0027]. [0036] and claim 1).

 
Referring to the claim 24 Urakawa teaches the method of claim 21, wherein the stage includes an electrostatic chuck (See paragraph [0028] and Fig 1 item 22).

Referring to the claim 25 Urakawa teaches the plasma processing apparatus of claim 19, wherein the stage includes an electrostatic chuck. (See paragraph [0028 and Fig 1 item 22).

Referring to the claim 26 Urakawa teaches the plasma processing apparatus of claim 23, wherein the stage includes an electrostatic chuck. (See paragraph [0028 and Fig 1 item 22).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Urakawa as applied to claim 6  above, and further in view of  US 2009/0255800 A1 by Koshimizu.

Referring to the claim 8 Urakawa teaches the method of claim 6, but silent on wherein (b) further comprises amplitude modulating the source RF waveform during the first state for a first portion of a cycle of the electrical bias waveform; and amplitude 
However, Koshimizu teaches wherein (b) further comprises amplitude modulating the source RF waveform during the first state for a first portion of a cycle of the electrical bias waveform (See Fig 1 , 2 and  [0012] and [0014]) ; and amplitude modulating the source RF waveform during the second state for a second portion of the cycle of the electrical bias waveform, wherein a peak voltage of the source RF waveform during the first state being greater than a peak voltage of the source RF waveform during the second state. (See Fig 3 and paragraphs [0083] and [0084] teaches the first state being greater than a peak voltage of the RF source).

    PNG
    media_image4.png
    851
    522
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    813
    485
    media_image5.png
    Greyscale

Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to incorporate Koshimizu’ s teachings of amplitude modulations of bias power in to the Urakawa ‘s system in order to teach the 

Referring to the claim 9 Urakawa’s reference as modified by Koshimizu’ s reference teaches the method of claim 8, further Urakawa teaches wherein the peak voltage of the source RF waveform during the second state being substantially 0 V.  (see Fig 3 and 4 of Urakawa).

    PNG
    media_image6.png
    541
    760
    media_image6.png
    Greyscale



Claims 16 and 17 are rejected  under 35 U.S.C. 103 as being unpatentable over  Urakawa.

Referring to the claim 16 Urakawa teaches the method of claim 1, but Urakawa is silent on wherein (a) includes supplying the electrical bias waveform as a fixed or variable 

Referring to the claim 17 Urakawa modifies teaches the method of claim 16, wherein (a) further includes supplying the fixed or variable DC voltage as a pulsed DC voltage waveform having a first voltage level that is higher than a second voltage level.  (See Fig 1 item 23 and can be used to supply DC biased as explained above). 

Conclusion

Claims 9, 18 are objected due to indefiniteness.

Claims 1-26 are rejected.

Claims 1, 19 and 23 are also rejected on the grounds of non-statutory double patenting.

Claim 23 is interpreted under 35 USC 112 f means plus function.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 
Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

See the examiner recorded prior art :  US20170062187 and US2009/0078678.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        3/11/2022